Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-15, in the reply filed on 3/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “into contact with each other” renders claim 1 indefinite because it is unclear which of the five previously recited elements are required to be in contact with each other. The imprint material, the shot region, the substrate, the pattern region and/or the mold?
The phrase “within a range of target maximum vibration” in claim 3 renders the claim indefinite because it is unclear how a maximum value is a range, or what that range may include or exclude.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (JP 2017139268; page numbers refer to attached English language machine translation).
Claim 1: Sato et al. discloses an imprint method (abstract). The method includes a contact step of bringing an imprint material on a shot region of a substrate and a pattern region of a mold into contact with each other (page 2); an alignment step of aligning the shot region and the pattern region after the contact step (page 4); a first irradiation step of, before the alignment step is completed, irradiating a frame-shaped portion of the imprint material on the shot region with light, the frame-shaped portion being located on a frame-shaped region formed by a peripheral region in the shot region (pages 6-7; note that the language of the claim does not preclude other portions of the imprint material from being irradiated simultaneously in addition to the frame-shaped portion); a second irradiation step, started after the first irradiation step is started, irradiating at least a part of the imprint material on the shot region with light under a condition different from a condition in the first irradiation step so that an alignment error between the shot region and the pattern region is reduced (pages 6-7; the different condition including, e.g., a later time); and a third irradiation step of irradiating the entire imprint material on the shot region with light after the alignment step is completed (pages 6-7).
Claim 2: Sato et al. discloses in the second irradiation step, the material is cured to a target hardness matching a target value (page 6).
Claim 3: Because the range of target maximum vibration is undefined, Sato et al. would be expected to include a relative vibration, the vibration range being between zero and an undefined maximum vibration including zero (page 6).
Claim 8: Sato et al. discloses in the second irradiation step, the substrate is irradiated with light via the imprint material so that the shot region is deformed into a target shape (page 6).
Claims 13-14: Sato et al. discloses the irradiation steps being performed with the same light, and the second irradiation step being started after the first irradiation step is completed (pages 6-7).
Claim 15: Sato et al. discloses an article manufacturing method including a pattern formation step of forming a pattern on a substrate using an imprint method of a contact step of bringing an imprint material on a shot region of a substrate and a pattern region of a mold into contact with each other (page 2); an alignment step of aligning the shot region and the pattern region after the contact step (page 4); a first irradiation step of, before the alignment step is completed, irradiating a frame-shaped portion of the imprint material on the shot region with light, the frame-shaped portion being located on a frame-shaped region formed by a peripheral region in the shot region (pages 6-7; note that the language of the claim does not preclude other portions of the imprint material from being irradiated simultaneously in addition to the frame-shaped portion); a second irradiation step, started after the first irradiation step is started, irradiating at least a part of the imprint material on the shot region with light under a condition different from a condition in the first irradiation step so that an alignment error between the shot region and the pattern region is reduced (pages 6-7; the different condition including a later time); and a third irradiation step of irradiating the entire imprint material on the shot region with light after the alignment step is completed (pages 6-7); and a processing step of processing the substrate after the pattern formation step, thereby manufacturing an article such as a semiconductor device (page 3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754